Matter of Pazienza v Westchester County Health Care Corp. (2016 NY Slip Op 05863)





Matter of Pazienza v Westchester County Health Care Corp.


2016 NY Slip Op 05863


Decided on August 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-07340
 (Index No. 54370/14)

[*1]In the Matter of Lucille Pazienza, respondent,
vWestchester County Health Care Corporation, appellant.


Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, White Plains, NY (Robert A. Spolzino and Micah I. Friedberg of counsel), for appellant.
Annette G. Hasapidis, South Salem, NY, for respondent.

DECISION & ORDER
In a proceeding pursuant to General Municipal Law § 50-e(5) for leave to serve a late notice of claim or to deem a late notice of claim timely served, Westchester County Health Care Corporation appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), dated July 1, 2014, which granted the petition and deemed the late notice of claim timely served.
ORDERED that the order is affirmed, with costs.
The petitioner commenced this proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim upon the appellant or to deem a late notice of claim timely served.
The Supreme Court providently exercised its discretion in granting the petition and deeming the late notice of claim to be timely served (see General Municipal Law § 50-e[5]). The petitioner demonstrated a reasonable excuse for her delay in serving a notice of claim, namely, her physical incapacity and her attorney's investigation into the claim (see Matter of Staley v Piper, 285 AD2d 601, 602; Morano v County of Dutchess, 160 AD2d 690, 691-692; Giretti v Greenlawn Fire Dept., 80 AD2d 883, 883-884). Furthermore, the petitioner adequately demonstrated that the appellant would not be substantially prejudiced by the delay (see Matter of Rojas v New York City Health & Hosps. Corp., 127 AD3d 870, 873; Matter of Levin v County of Westchester, 91 AD3d 646).
CHAMBERS, J.P., DICKERSON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court